Citation Nr: 0430718	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes, claimed as residuals of dental trauma.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

It is acknowledged that, in a March 2003 decision, the Board 
held that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
residuals of dental trauma, based on an unappealed February 
1996 rating decision.  The February 1996 rating decision 
denied entitlement to dental treatment due to dental trauma.  
In the December 2000 rating decision on appeal, the RO 
specifically noted that the veteran's separate claim for 
entitlement to dental treatment due to dental trauma had been 
referred to the treating VA medical facility.  As the RO did 
not take jurisdiction of the matter of entitlement to dental 
treatment in the December 2000 rating decision on appeal, 
such matter has not been developed for appellate 
consideration.  As such, the issue for Board consideration is 
as framed on the title page of the decision.

This matter was again before the Board in September 2003, at 
which time it was remanded for additional development.

The Board notes that in a July 21, 2004 letter, the veteran 
was notified that although he had designated two different 
service organizations to represent him before VA, he could 
only have one organization or individual to represent him at 
a time.  The letter also informed him that if he desired to 
be represented by an attorney, an agent, or a service 
organization, that he should so specify on the appropriate 
form provided within 30 days from the date of the letter.  
The veteran was advised that if he did not respond within 
that time period, that it would be assumed that he did not 
desire representation.  The Board notes that the veteran did 
not respond within thirty days of the date of the letter.  
Thereafter, the veteran submitted a VA Form 21-22a, 
Appointment of Individual as Claimant's Representative, dated 
September 22, 2004, wherein he designated an individual 
identified as D.B. as his designated representative.  
Significantly, however, the form was not signed by the 
individual designated by the veteran to be his authorized 
agent, as required by 38 C.F.R. §§ 20.604, 20.605 (2003).  As 
such, the veteran is currently without representation in the 
matter before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in a signed statement dated in September 
2004, the veteran requested a Travel Board hearing at the 
Huntington, West Virginia Regional Office.  Because a hearing 
has not been conducted and the veteran has not withdrawn the 
request, the appeal is remanded to ensure compliance with due 
process requirements.  

Accordingly, this matter is remanded to the RO for the action 
as follows:

The RO should schedule the veteran for a 
personal hearing before a traveling 
Veterans Law Judge at the Huntington, 
West Virginia RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



